               Case 4:19-cr-00392-JSW Document 28 Filed 05/05/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Robert.Leach@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       ) Case No. CR 19-392 JSW
                                                     )
14           Plaintiff,                              ) STIPULATION TO CONTINUE STATUS
                                                     ) CONFERENCE AND [PROPOSED] ORDER
15      v.                                           )
                                                     )
16   MATTHEW JAMAIL SEWELL,                          )
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )

19                                              STIPULATION

20           WHEREAS, on April 30, 2020, the Court issued an Order Regarding Status Set for May 12,

21 2020 and Requiring Joint Status Report (“Order”), which directed the parties to advise the Court

22 whether they intend to continue the matter and, if so, to submit a stipulation and proposed order with a

23 new date and time;

24           WHEREAS, the parties have conferred and believe it would be appropriate to continue the May

25 12, 2020, status conference to June 16, 2020, at 1 p.m.;

26           WHEREAS, the parties agree that the time between May 12, 2020, and June 16, 2020, should be

27 excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B), and that the

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-392 JSW
              Case 4:19-cr-00392-JSW Document 28 Filed 05/05/20 Page 2 of 3




 1 ends of justice are served by granting an extension of time and that an exclusion of time outweighs the

 2 best interests of the public and the defendant in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A);

 3          THEREFORE, the parties stipulate and agree, and respectfully request that the Court order, that

 4 the status conference, currently scheduled for May 12, 2020, be continued to June 16, 2020, at 1 p.m.

 5 The parties further stipulate and agree, and respectfully request that the Court order, that the time from

 6 May 12, 2020, to June 16, 2020, will allow for the effective preparation of counsel, see 18 U.S.C.

 7 § 3161(h)(7)(B)(iv), and that the ends of justice served by excluding the time from May 12, 2020, to

 8 June 16, 2020, from computation under the Speedy Trial Act outweigh the best interests of the public

 9 and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv). The parties stipulate and agree
10 the Court shall enter the proposed order below.

11          IT IS SO STIPULATED.

12 DATED: May 5, 2020                                     DAVID L. ANDERSON
                                                          United States Attorney
13
                                                                 /s/
14                                                        __________________________
                                                          ROBERT S. LEACH
15                                                        Assistant United States Attorney

16 DATED: May 5, 2020                                     COOPER, COOPER & MORRIS

17                                                               /s/
                                                          __________________________
18                                                        COLIN L. COOPER
                                                          Attorney for Defendant Matthew Sewell
19

20                                           [PROPOSED] ORDER

21          Based upon the facts set forth in the stipulation of the parties and the representations made to the

22 Court, and for good cause shown, the Court orders that the status conference, currently scheduled for

23 May 12, 2020, be continued to June 16, 2020, at 1 p.m. The Court finds that failing to exclude the time

24 from May 12, 2020, to June 16, 2020, would unreasonably deny defense counsel and the defendant the

25 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

26 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

27 time from May 12, 2020, to June 16, 2020, from computation under the Speedy Trial Act outweigh the

28 best interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-392 JSW                           2
             Case 4:19-cr-00392-JSW Document 28 Filed 05/05/20 Page 3 of 3




 1 parties, IT IS HEREBY ORDERED that the time from May 12, 2020, to June 16, 2020, shall be

 2 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 3         IT IS SO ORDERED.
           May 5, 2020
 4 DATED: ___________________                         _______________________        ____
                                                      THE HONORABLE JEFFREY S. WHITE
 5                                                    United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CASE NO. CR 19-392 JSW                       3
